Title: From Alexander Hamilton to Jedidiah Huntington, 13 October 1789
From: Hamilton, Alexander
To: Huntington, Jedediah


          
            Sir.
            Treasury Department. Octr. 13th. 1789
          
          I am favord with your Letter of the 7th. in Answer to mine of the 1st. I approve of the Measures you have taken relative to the Lighthouse—and shall be obliged to you to SuperIntend whatever relates to this Business, for the present; taking Care that the Disbursements be made with Œconomy; and that the accounts for the same be regularly Vouched—
          I am, Sir, Your most Obedt. Humble Servant.
          
            Alex Hamilton
            Secy of the Treasury
          
          Jedh. Huntingden Esqr. Collector for the Port of New-London—
        